DETAILED ACTION
This is in response to the amendment filed on 05/12/2022. Claims 1-4, 6, 7, 13, 20, 21, 23-27, and 29-33 are pending in this Office Action. Claims 5, 8-12, and 17-19 had been previously cancelled.

Remark
In the response filed 05/12/2022, claims 1-3, 6, 7, 13, 21, 24-27, and 29-30 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendments regarding 35 USC 112(a) and (b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(a) and (b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments with respect to newly amended claims 1, 13, and 29 have been considered but are moot in view of the new ground(s) of rejection over Rekula et al., US 2014/0143202.
Now, the new combination of Lazarus and Rekula discloses the amended limitation of “monitoring, using software of the computing, data generated by the computing device that indicates one or more notifications issued by the computing device for presentation on a user interface of the computing device; based on the monitoring, detecting, using software of the computing devices, that the computing device to detect a notification for a calendar appointment wherein the notification is provided by the computing device for presentation on the user interface of the computing device,” as recited in claims 1, 13, and 29. See below for details. 
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/12/2022, 06/02/2022 and 06/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13, 20, 21, 23-26, 28, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 (Lazarus, hereafter) in view of Rekula et al., US 2014/0143202 (Rekula, hereafter).

Regarding claim 1,
Lazarus discloses a method performed by one or more computing devices, the method comprising: 
based on the monitoring, detecting, using software of the computing devices, that the computing device to detect a notification for a calendar appointment wherein the notification is provided by the computing device for presentation on the user interface of the computing device (See Lazarus: at least Fig. 1, Fig. 3-7, para 22, 25, 27, 35, 53, 61, and 68-69, the sever identifies/detects events such as a calendar appointment, meeting, or a flight reservation message issued by the client devices for presentation on the GUI of the client device); 
determining, using software of the computing, that text corresponding to the calendar appointment includes a term associated with a particular entity (See Lazarus: at least Fig. 1, para 24, 31, and 35, an entity extraction module of the sever extracts entity data such names, location name, identification, etc. by parsing the text of document (i.e. calendar appointments));
obtaining, using software of the computing, data for an information card (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, obtaining data for displaying the information (i.e. a card information) that includes names or identifications of persons or locations (i.e. entities)); and
 in response to (i) detecting that the one more computing devices issued the notification for the calendar appointment and (ii)  determining that the text corresponding to the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, in response to detecting/identifying the message/notification of a calendar appointment to be presented on GUI of Fig. 3-7, extracting and determining entity’s name or identifications associated with calendar appointment/event);
causing, using software of the computing, the computing device to (i) display the information card in the user interface or (ii) display, in the user interface, an interactive element that is configured to initiate display of the user information card in repose to user interaction with the interactive element (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, displaying the information associated with the calendar appointments on the GUI). 
Although, Lazarus discloses a client/computing device 110 includes applications 113 (i.e. software) that tracks and identify messages in the client device for upcoming calendar appointment for presentation on a user interface in which the device inherently monitors the device data (i.e. time or location) to detect a calendar event (See Lazarus: at least Fig. 1-2A, para 22, 24, 30, 34-35), Lazarus does not explicitly teach monitoring, using software of the computing, data generated by the computing device that indicates one or more notifications issued by the computing device. 
On the other hand, Rekula discloses an application/software of a computing device that monitors for data or activities on the device to detect a message (i.e. notification) sent/received by the device for presentation on a user interface of the device (See Rekula: at least para 19, 23, and 44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lazarus with Rekula’s teaching in order to monitor, using software of the computing, data generated by the computing device that indicates one or more notifications issued by the computing device for presentation on a user interface of the computing device, with reasonable expectation of success. The motivation for doing so would have been to allow the computing device to monitor the device activities to if a message or notification is sent or received and whether it complies with a set of rules.

Regarding claim 6,
the combination of Lazarus and Rekula discloses the computing device is monitored by an application that runs on the computing device; the application is configured to detect actions performed by the computing device that calendar data for a user; and the application determines that the text corresponding to the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 1, Fig. 3, para 22, 24, 27, 31, and 35, calendar application 114 of the client device). 
Regarding claim 7,
the combination of Lazarus and Rekula discloses wherein causing the computing device to display the information card or an interactive element comprises causing the computing device to launch an application to display the information card in a user interface of the application (See Lazarus: at least Fig. 4-7).  
Regarding claims 13 and 29,
the scopes of the claims are substantially the same as claim 1, and are rejected on the same basis as set forth for the rejection of claim 1.
Regarding claim 21,
the combination of Lazarus and Rekula discloses wherein the computing device presents the notification for the calendar appointment on a user interface of the computing device; and wherein the method comprises causing the first computing device to display, as the interactive element, a notification for the information card for the particular entity, wherein the notification for the information card is displayed concurrently on the user interface of the first computing device with the notification for the calendar appointment (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, the information associated with an entity such a user (i.e. information card) and appointment information (e.g. date, time, location) are concurrently displayed on the GUI of Fig. 3-7 as notifications). 
Regarding claim 23,
the combination of Lazarus and Rekula discloses wherein determining that text corresponding to the calendar appointment includes a term associated with a particular entity comprises determining that text of the notification for the calendar appointment includes a name of the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). 
Regarding claim 24,
the combination of Lazarus and Rekula discloses wherein detecting that the first computing device issued the notification comprises detecting presentation of the calendar appointment on the user interface of the first computing device (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). 
Regarding claim 25,
the combination of Lazarus and Rekula discloses wherein obtaining the data for the information card comprises: sending, by the computing device, a request to a server system over a communication network, wherein the request identifies the particular entity; and receiving, by the computing device, response data provided over the communication network by the server system in response to the request, the response data including the information related to the particular entity for presentation in the information card (See Lazarus: at least Fig. 1-2 and para 24). 
Regarding claim 26,
the combination of Lazarus and Rekula discloses wherein the request includes a user identifier for a user of the first computing device or a device identifier for the first computing device; and wherein content of the response data is determined based on the user identifier or the device identifier in order to customize the information card for the user (See Lazarus: at least Fig. 1, Fig. 3-7, para 22, 24-25, 27, 331, 5, 53, 61, and 68-69).  
Regarding claim 31,
the combination of Lazarus and Rekula discloses wherein obtaining the data for the information card comprises obtaining values, determined for the particular entity from contents of a database, for a predetermined set of information fields (See Lazarus: at least Fig. 1-2B, para 22, 24-25, 27, 31-33, 36, and 68-69, obtaining values such as entity names or location data from a storage/database 128).  
Regarding claim 33,
the combination of Lazarus and Rekula discloses wherein determining that text corresponding to the calendar appointment includes a term associated with a particular entity comprises determining, from calendar data for the calendar appointment, that text of the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51).


Claims 2, 3, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Rekula et al., US 2014/0143202 and further in view of Gray, US 9,710,123.
Regarding claim 2,
Although the combination of Lazarus and Rekula causing the computing device to display the interactive element the interactive element comprising a notification for the information card (See Lazarus: at least Fig. 3-7), Lazarus does not explicitly teach the notification for the information card that is provided at a lock screen of the computing device. 
On the other hand, Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Lazarus and Rekula with Gray’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to view the scheduled appointments on the lock screen of the device without logging into the device.
Regarding claim 3,
the combination of Lazarus, Rekula, and Gray discloses receiving, by the one or more computing devices, an indication that the user has selected the notification for the information card and has logged into the device; and in response to receiving the indication, causing, by the one or more computing devices, the first computing device to display the information card (See Gray: at least Fig. 2 and col. 2, lines 19-67, in order to access more information about the schedule appointment, the user unlock the computing device and logs into the device). 
Regarding claim 20,
the combination of Lazarus, Rekula, and Gray discloses wherein the notification includes an identifier for the particular entity for which information is provided in the information card (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). 

Regarding claim 30,
the combination of Lazarus and Rekula further discloses causing the first computing device to display the information card or the interactive element configured to initiate display of the information card comprises presenting, as the interactive element, a notification for the information card configured to initiate display of the information card (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). However, Lazarus does not explicitly teach presenting the notification for the calendar appointment on a lock screen of the first computing device, and wherein the notification for the information card is presented on the lock screen concurrently with the notification for the calendar appointment.  
On the other hand, Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Lazarus and Rekula with Gray’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to view the scheduled appointments on the lock screen of the device without logging into the device.

Claims 4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Rekula et al., US 2014/0143202 and further in view of Gittelman et al.., US 2007/0180377 (Gittelman, hereafter).
Regarding claim 4,
Although the combination of Lazarus and Rekula as discussed above discloses in response to determining that the text corresponding to the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51), it does not explicitly teach selecting, by the one or more computing devices, a template for the information card from among a plurality of templates that each specify a different information card format for a different type of entity; and generating, by the one or more computing device, the information card based on the template selected for the information card and information for the particular entity obtained for reach multiple field indicated in the selected template. 
On the other Gittelman discloses presenting a different layout templates to user for displaying calendar information, a user selects a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Lazarus and Rekula with Gittelman’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.
Regarding claim 32,
the combination of Lazarus and Rekula discloses the limitations as stated above obtaining information for notification (e.g. name, time, location data) based on particular entity. However, it does not explicitly teach selecting a template for the information card based on the particular entity, wherein obtaining values for the predetermined set of information fields comprises obtaining values for a predetermined set of information fields specified by the template for the information card. 
On the other Gittelman discloses presenting a different layout templates to user for displaying calendar information, a user select a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Lazarus and Rekula with Gittelman’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Rekula et al., US 2014/0143202 and further in view of Prasad et al.., US 10,051,107 (Prasad, hereafter).
Although the combination of Lazarus and Rekula as discussed above discloses a time and appointment information and a, it does not explicitly teach determining that a current time is within a predetermined threshold amount of time of a start time for the calendar appointment; wherein causing the first computing device to display the information card or the interactive element is performed in response to determining that the current time is within the predetermined threshold amount of time of a start time for the calendar appointment. 
On the other Prasad discloses determining that a current time is a threshold amount of time (e.g. 15 minutes) prior to an scheduled appointment and displaying a reminder 15 minutes prior to the appointment (See Prasad: at least Fig. 1 and col.3, lines 62-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Lazarus and Rekula with Prasad’s teaching in order to implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve functionality of the user device by reminding a user of the scheduled appointment ahead of time allowing a user to prepare for the appointment.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        07/12/2022